Case 1:21-cv-01030-JDT-cgc Document 5 Filed 03/10/21 Page 1 of 6               PageID 19




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


DEANTHONY HART,                              )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )         No. 21-1030-JDT-cgc
                                             )
LEONARD BROWN, ET AL.,                       )
                                             )
       Defendants.                           )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       Plaintiff Deanthony Hart, who is incarcerated at the Henderson County Justice

Center (Jail) in Lexington, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The

Court granted leave to proceed in forma pauperis and assessed the civil filing fee pursuant

to the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) Hart sues

Captain Leonard Brown, Sergeant (Sgt.) Gina Pittman, Sgt. Emily Gronberg, Lieutenant

Trina Smith, and Sgt. Judy Wiggins, all of whom are employed at the Jail.

       In his complaint, Hart alleges he was “sitting down at the top of the upper deck on

the [stairs]” requesting medical treatment. (ECF No. 1 at PageID 2.) Instead of providing

medical treatment, Defendants allegedly subjected Hart to excessive force when they

“rushed in & tased” him in his side, causing him to fall “face forward down the entire

flight” of stairs and suffer injury. (Id.) Hart states he was transported to the Bolivar
Case 1:21-cv-01030-JDT-cgc Document 5 Filed 03/10/21 Page 2 of 6                    PageID 20




General Hospital and from there to the Memphis Trauma Center.               (Id.)    He seeks

compensatory damages. (Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

                                             2
Case 1:21-cv-01030-JDT-cgc Document 5 Filed 03/10/21 Page 3 of 6                 PageID 21




383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Hart filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       If Hart intends to sue the Defendants in their official capacities, such claims are

treated as claims against Henderson County. Henderson County, however, may be held

liable under § 1983 only if Hart’s injuries were sustained pursuant to an unconstitutional

custom or policy. See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978). To

demonstrate municipal or county liability, a plaintiff “must (1) identify the municipal

policy or custom, (2) connect the policy to the municipality, and (3) show that his particular

                                              3
Case 1:21-cv-01030-JDT-cgc Document 5 Filed 03/10/21 Page 4 of 6               PageID 22




injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815

(6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

“[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality

from acts of employees of the municipality, and thereby make clear that municipal liability

is limited to action for which the municipality is actually responsible.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469,

479-80 (1986) (emphasis in original)). Hart does not allege he was injured due to an

unconstitutional policy or custom of Henderson County; he therefore fails to state a claim

against the Defendants in their official capacities.

       Hart is, presumably, a pretrial detainee at the Jail; his claims of excessive against

the Defendants in their individual capacities therefore must be analyzed under the

Fourteenth Amendment’s standard of objective reasonableness, which “turns on the ‘facts

and circumstances of each particular case.’” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)). The Court must

judge the reasonableness of a particular use of force “from the perspective of a reasonable

officer on the scene, including what the officer knew at the time, not with the 20/20 vision

of hindsight.” Id.

       Under an objective reasonableness inquiry, “the question is whether the officers’

actions are objectively reasonable in light of the facts and circumstances confronting them,

without regard to their underlying intent or motivation.” Graham, 490 U.S. at 397

(citations omitted). The proper application of this standard requires consideration of the

following factors:

                                              4
Case 1:21-cv-01030-JDT-cgc Document 5 Filed 03/10/21 Page 5 of 6               PageID 23




       the relationship between the need for the use of force and the amount of force
       used; the extent of the plaintiff’s injury; any effort made by the officer to
       temper or to limit the amount of force; the severity of the security problem
       at issue; the threat reasonably perceived by the officer; and whether the
       plaintiff was actively resisting.

Kingsley, 135 S. Ct. at 2473. This list is not exhaustive but illustrates some of the

“objective circumstances potentially relevant to a determination of excessive force.” Id.

       Hart’s complaint does not provide sufficiently detailed allegations for the Court to

determine whether he can state a Fourteenth Amendment claim of excessive force. He

alleges that he was sitting at the top of the stairs asking for medical treatment when the

Defendants rushed in and tased him. He does not, however, explain the accompanying

circumstances, such as what else was occurring at the time, why he needed medical

treatment, whether the Defendants had given him any orders and, if so, whether he obeyed

those orders, or how the Defendants could have perceived him as a threat. He also does

not allege whether all five Defendants actually tased him or whether one or more were

directing or merely observing the incident. Hart’s complaint is therefore subject to

dismissal for failure to state a claim on which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

                                             5
Case 1:21-cv-01030-JDT-cgc Document 5 Filed 03/10/21 Page 6 of 6                  PageID 24




dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that Hart should be given the opportunity to amend his complaint.

       In conclusion, the Court DISMISSES Hart’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend, however, is GRANTED. Any amendment must be filed

within twenty-one (21) days after the date of this order, on or before March 31, 2021.

       Hart is advised that an amended complaint will replace the original complaint and

must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. All claims alleged in an amended complaint must arise from the

facts alleged in the original complaint. Each claim for relief must be stated in a separate

count and must identify each defendant sued in that count. If Hart fails to file an amended

complaint within the time specified, the Court will dismiss the case with prejudice in its

entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              6
